This action was begun by an attorney at law to recover for professional services averred to have been rendered by him in behalf of the son of the defendant on the promise of the latter that she would pay the attorney for what in virtue of his retainer he might do.
The verdict was for the defendant.
Neither the usual-form motion by the plaintiff that the verdict be set aside as plainly wrong on the facts and in law, nor the record accompanying the motion for a new trial upon the ground of newly discovered evidence, is sufficient to purpose.
Both motions are hereby overruled.